Citation Nr: 0929517	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO. 06-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1991 through 
April 1996, with additional periods of reserve service, 
including active duty for training (ACDUTRA) from June 1984 
through August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer sitting at 
the RO in September 2006; a transcript of that hearing is 
associated with the claims file.  

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that the RO originally adjudicated the issue as 
entitlement to service connection for a mental condition, to 
include bipolar disorder and obsessive disorder.  However, 
during the course of the appeal, the medical evidence 
revealed various diagnoses of acquired psychiatric disorders 
in addition to bipolar and obsessive disorders, including but 
not limited to major depressive disorder with psychotic 
features, generalized anxiety disorder, and dysthymic 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as shown 
on the first page of this decision and acknowledges that such 
description includes a claim of entitlement to service 
connection for all currently diagnosed psychiatric disorders.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

At no time since the Veteran filed his claim in August 2005 
does the probative evidence of record reflect a current 
diagnosis of a skin disorder.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, August 2005, September 2005, and March 2006 letters to 
the Veteran satisfy the requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); and Dingess.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The Veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2008).  Here, the Veteran's 
statements, his service treatment records, and VA treatment 
records have been associated with the claims folder.  His 
Social Security Administration record was also reviewed.  The 
Veteran was afforded a VA skin examination and the April 2006 
report is in the claims folder.  The Board notes that in a 
November 2006 statement, the Veteran essentially argued that 
the examination was inadequate.  In regard to the focal point 
of the Board's inquiry in the instant case, specifically, 
whether the Veteran has a current disability, the Board notes 
that he argued that the examiner did not fully examine him.  
However, the examination report includes detailed findings 
regarding the Veteran's skin and, moreover, the Veteran was 
reexamined in connection with a VA physical he received in 
May 2007, which also showed no findings relevant to his skin.  
Therefore, the Board finds that the April 2006 VA examination 
is adequate for adjudication purposes. 

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim.  VA has done 
everything reasonably possible to assist the Veteran.  A 
remand for further development of this claim would serve no 
useful purpose.  Therefore, VA has satisfied its duty to 
assist the Veteran and further development is not warranted.

Analysis

The Veteran is seeking service connection for a skin rash.  
He claims to have a current skin condition on various parts 
of his body, including his face and groin, which he argues is 
related to service.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In this case, the evidence available for review includes 
service treatment records, post-service VA treatment records, 
and an April 2006VA examination report. The Veteran's Social 
Security Administration records are also in the claims 
folder, but a review of these records reveals that there is 
nothing pertinent to the skin issue within them.

The Veteran's service treatment records reflect that he was 
treated several times in between 1992 and 1994 for popular 
lesions to his chin and pseudofolliculitis barbae.  As such, 
he was put on a shaving profile.  The question in this case 
is whether the Veteran has any current disability related to 
his periods of active service.

A review of the entire body of post-service treatment records 
reveals that the Veteran was treated between September 2001 
and August 2002 for eczematous dermatitis with superimposed 
fungal infection, tinea cruris, and tinea corporis. 

However, from the time the Veteran filed his claim of 
entitlement to service connection for a skin disorder in 
August 2005, the probative evidence of record fails to reveal 
a current diagnosis of such disorder.  Specifically, the 
evidence reflects that the Veteran has not been treated for 
skin complaints since August 2002.  Moreover, the Veteran was 
noted to have normal skin at the April 2006 VA examination 
and upon physical examination in May 2007.  Specifically, at 
his April 2006 VA examination, the examiner reviewed the 
claims folder and discussed the history of a shaving rash in 
service.  The Veteran reported that he did not receive any 
further treatment following the initial visit in service.  He 
stated that his face and neck develop bumps that itch and do 
not clear.  He also reported an itching rash over his groin 
for which he was treated, but could not report with 
specificity how he was treated during service.  The Veteran 
further indicated that the rash reappeared in 2003 and he has 
used a cream for it ever since.  However, physical 
examination revealed that his face, trunk, and groin were all 
smooth without scarring; that his skin was evenly pigmented 
without acne or rash eruption present; and that there was no 
crusting, scaling or inflammation.  The examiner's impression 
was normal skin examination.  Additionally, in May 2007, upon 
physical examination of the Veteran's skin, the examining 
physician reported "no lesions or rashes noted."  

The Board notes that the Court has held that a skin disorder 
may be capable of lay diagnosis.  See McCartt v. West, 12 
Vet. App. 164, 167 (1999).  As such, the Board has considered 
the Veteran's lay testimony regarding such disorder.  In this 
respect, he has stated that his skin itches and he has bumps.  
However, upon physical examination of his skin in April 2006 
and May 2007, the examining physicians found no disorder.  
Rather, they noted that the Veteran had normal skin.  As 
such, the Board has weighed the Veteran's statements that he 
currently has a skin disorder against the medical evidence of 
record and accords greater probative weight to the objective 
findings of the examining physicians.   

Therefore, as there is no probative evidence of record 
demonstrating that the Veteran has a current diagnosis of a 
skin disorder since the time he filed his claim in August 
2005, service connection for such disorder is not warranted.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a skin disorder.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a skin disorder is denied.


REMAND

The Veteran is seeking to establish service connection for an 
acquired psychiatric disorder.

In a claim for disability compensation, VA will provide a 
medical examination based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim. 
38 C.F.R. § 3.159(c)(4) (2008).  In this case, the RO deemed 
an examination necessary and afforded the Veteran a VA mental 
examination in April 2006.  The examiner interviewed the 
Veteran and reviewed the VA treatment notes. According to the 
report, the claims folder was not available for the 
examiner's review.  Following the interview, the examiner 
diagnosed dysthymic disorder.  The examiner stated that 
"there is no clinical evidence in the CPRS [VA treatment] 
notes that specifically relates the Veteran's mood disorder 
to his experiences in the military."  However, a review of 
the Veteran's service treatment records clearly shows that he 
was treated in service for psychological problems, to include 
adjustment disorder with disturbance of emotions and conduct 
following a suicide attempt.  See December 1994 service 
treatment records.  

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
as the April 2006 VA examiner did not consider the full 
record in offering an opinion, a remand is necessary in order 
to afford the Veteran another examination in order to 
determine the current nature and etiology of any present 
acquired psychiatric disorder.  

Additionally, the Board notes that the Veteran has referenced 
private treatment for his acquired psychiatric disorder.  It 
is unclear whether all available treatment records are 
contained in the claims file.  Therefore, prior to his VA 
examination, he should be request to identify all psychiatric 
treatment and such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to 
identify all medical care providers who 
have treated him for his acquired 
psychiatric disorder and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) 
for each non-VA provider.  After the 
necessary authorizations have been 
received, any outstanding records should 
be obtained and associated with the claims 
file.  If any records cannot be obtained 
after all reasonable efforts have been 
expended, the Veteran should be notified 
and given the opportunity to provide such 
records.

2.  After completing the above, the 
Veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and etiology of his 
current acquired psychiatric disorder.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should identify 
each currently diagnosed acquired 
psychiatric disorder.  The examiner then 
should offer an opinion as to the 
following questions:

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's acquired psychiatric 
disorder(s) is causally related to his 
military service, to include his in-
service suicide attempt and treatment 
for an adjustment disorder with 
disturbance of emotions, or is 
otherwise the result of an incident, 
injury, or disease in service?  

(B)  Did the Veteran manifest a 
psychosis (defined as a brief psychotic 
disorder, delusional disorder, 
psychotic disorder due to general 
medical condition, psychotic disorder 
not otherwise specified, 
schizoaffective disorder, 
schizophrenia, schizophreniform 
disorder, shared psychotic disorder, or 
substance-induced psychotic disorder) 
within one year of his discharge from 
military service?  If so, what were the 
manifestations?

The rationale for all opinions should be 
provided.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim 
should be readjudicated, based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


